Citation Nr: 0403232	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  00-18 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for residuals of an injury 
to the right ring finger and thumb with partial amputation 
and tender scar, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from February 1962 to 
February 1965.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's claim for a 
rating higher than 10 percent for residuals of an injury to 
the right ring finger and thumb with partial amputation and 
tender scar.  In June 2001 the Board remanded the case to the 
RO for additional evidentiary development and adjudication, 
including a current VA examination of the veteran's right 
hand.  After completion of actions requested by the Board, 
the RO continued its prior denial of an increased rating and 
returned the case to the Board for further review on appeal.  

While the case was in remand status at the RO, a rating 
decision of October 2003, in pertinent part, terminated an 
award of special monthly pension based on aid and attendance 
effective October 1, 2003.  By a letter of November 5, 2003, 
the veteran as notified of this action and advised of his 
procedural and appellate rights.  To date no notice of 
disagreement as to this decision has been received from the 
veteran.  Consequently, the matter is not before the Board at 
the present time.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.  


REMAND

Development of the evidence  

Information reported in the record shows that the veteran was 
involved in a 1964 automobile accident in service in which he 
received a partial amputation of his right thumb and severed 
the right ring finger.  The right ring finger was reattached 
and the thumb was grafted.  Service connection for residuals 
of an injury to the right ring finger and thumb with partial 
amputation and tender scar was granted in November 1971 and a 
10 percent rating was assigned, effective in May 1971.  

The veteran's current claim for increase was received in June 
1998 and a VA examination was performed in July 2000 at which 
the clinical impressions included traumatic arthritis of the 
right hand.  An attached X-ray report noted traumatic changes 
but did not refer to arthritis.  In remanding the case in 
June 2001, the Board explained that X-ray verification of 
whether or not the veteran had arthritis as a residual of the 
injury in service was required.  The Board requested that a 
VA examination be performed and that the examiner 
"specifically state whether the service-connected disability 
is manifested by arthritis and, if so, whether the arthritis 
is demonstrated on X-ray."  The veteran underwent a VA 
examination in March 2003 pursuant to the remand.  Traumatic 
changes were again noted but there was no comment as to 
whether arthritis was present.  

The reason for the Board's June 2001 remand was that the mere 
absence of a comment as to the presence or absence of 
arthritis on the X-ray report was not adequate evidence to 
refute the examiner's clinical impression of traumatic 
arthritis.  That problem still remains in the absence of the 
express statement of medical opinion requested in the remand.  

The Board would note that further clinical comment is also 
necessary with regard to the presence of decreased grip 
strength in the right upper extremity, as noted in both the 
July 2000 and the March 3003 VA examinations.  Since the 
veteran has a number of other medical conditions, including 
the residuals of a cerebrovascular accident, clarification 
should be obtained as to whether the diminished grip strength 
is a residual of the hand injury.  

The obligation of the RO to implement requests by the 
Board was discussed in a decision of the United States 
Court of Appeals for Veterans Claims in the case of 
Stegall v. West, 11 Vet. App. 268 (1998).  The ruling in 
Stegall does not give the Board any discretion to 
consider whether failure to comply with the prior remand 
would not prejudice the veteran or constitute harmless 
error.  



Change of law - ratings for scars  

During the pendency of the claim there was a change of law 
that must be considered in adjudicating the veteran's claim 
for an increased rating.  Specifically, revised VA 
regulations that changed the criteria for rating skin 
disorders, including scars, went into effect on August 30, 
2002.  

Where a change of law occurs while a claim for an increased 
rating is pending, the Board must apply the version of the 
law that is most favorable to the claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  However, for the 
period before the effective date of the new law, the old law 
must be applied.  See Green v. Brown, 10 Vet. App. 111, 116-
119 (1997) and 38 U.S.C.A. § 5110(g) (West 2002) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the Act or administrative 
issue); see also VAOPGCPREC 3-00.  

The veteran has not yet been informed of the relevant 
provisions of the new rating criteria.  A document setting 
forth the text of the revised criteria should be furnished to 
the veteran, and he and his representative should be offered 
an opportunity to submit additional evidence or argument in 
light thereof if he so desires.  

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is remanded for the following actions:  

1.  The RO should provide the veteran 
written notification of the provisions of 
the revised rating criteria for skin 
disorders that went into effect on August 
30, 2002.  

2.  The veteran should be scheduled for a 
VA examination to identify and describe 
the severity of all residuals of an 
injury to the right ring finger and 
thumb.  All indicated tests and studies 
should be performed, and all clinical 
findings should be reported in detail.  
It is essential that the claims folder be 
provided to the examiner for review of 
pertinent documents therein in 
conjunction with the examination.  The 
examiner should respond to the following:  

(a)  Describe in detail all 
residuals of the hand injury in 
service.  

(b)  State specifically whether 
the veteran has arthritis as a 
result of the injury and, if 
so, whether the arthritis is 
demonstrated by X-ray.  

(c)  State specifically whether 
the veteran has diminished grip 
strength and, if so, whether it 
is at least as likely as not 
that it is the result of the 
injury in service rather than 
some other cause.  

3.  The RO should review the examination 
report to ensure that it complies with 
this remand.  If necessary, the file 
should be returned to the examining 
facility pursuant to 38 C.F.R. § 4.2 
(2003) for a supplemental report.  

4.  The RO should ensure that all other 
notification and development actions 
required to satisfy the VCAA as to all 
issues on appeal are undertaken.  

5.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claim in light of the evidence of record 
and the foregoing discussion, applying 
all applicable law and regulations.  If 
the determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and be afforded the applicable 
period of time in which to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The purpose of this remand is to 
obtain additional procedural and evidentiary development.  
The Board does not intimate any opinion as to the merits of 
the case or the disposition ultimately warranted on appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


